DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite the limitation "the" strip.  There is insufficient antecedent basis for this limitation in the claim, as no strip is previously recited. 
It is assumed the claim recites “the ventilation component”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4 and 11-12 - are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mason (6,079,166). 
1.	Mason (Fig. 2) discloses a roof ventilation component 18 having a length and a width (the overall length and width of closure vent 18), the component comprising:
an air permeable material 31 having a generally rectangular shaped cross-section and extending across the width of the roof ventilation component, Fig. 2, 
wherein the roof ventilation component is configured to engage a roof surface and the roof surface is flat or includes ridges, Fig. 1. 

2.	Mason discloses the roof ventilation component of claim 1, Mason further comprising a base material 28 defining one or more recesses 30, wherein the air permeable material engages the base material at the recess.

3.	Mason (Fig. 2) discloses a method of installing a roof ventilation component, the method comprising:
applying a roof ventilation component to a roof surface, Fig. 1, the ventilation component having a length and width comprising an air permeable material 31 having a generally rectangular shaped cross-section, and extending across the width of the roof ventilation component, Fig. 2,
wherein the roof ventilation component is configured to engage the roof surface which includes ridges; and
securing the ventilation component to the roof using adhesive strip 42.

4.	Mason discloses the roof ventilation component of claim 3, Mason further comprising the roof ventilation component further comprises a base material 28 defining one or more recesses, and wherein the air permeable material engages the base material at the one or more recesses. 

11.	Mason (Fig. 2) discloses a roof ventilation component 18 having a length and a width (the overall length and width of closure vent 18), the component comprising:
an air permeable material 31 extending across the width of the roof ventilation component, Fig. 2, 
wherein the roof ventilation component is configured to engage a roof surface and the roof surface is flat or includes ridges, Fig. 1. 

12.	Mason discloses the roof ventilation component of claim 11, Mason further comprising a base material 28 defining one or more recesses 30, wherein the air permeable material engages the base material at the recess.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6, 9-10, and 13-14 - are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason.
Mason does not expressly disclose wherein the air permeable material is a reticulated material and the base material is a cross-link polyethylene foam. It would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed to use these materials for strength.

Claims 7-8 and 15-16 - are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason in view of Rotter (6,418,678).
Mason discloses the roof ventilation component of claim 2, Mason further disclosing at least one longitudinally extending strip of adhesive 42, but does not disclose the strip of adhesive covered with a protective tear away strip to facilitate shipping. Rotter discloses a step of removing a strip of paper covering an adhesive strip (col. 3, line 22). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to use the Rotter-taught paper in Mason to protect the adhesive until time of application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the recess extending “the full or entire” width of the strip) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Mason recess extends at least partially across the closure vent width in the direction laterally from one longitudinal side of the vent to the opposite side. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633